                                                                    ORDERED ACCORDINGLY.


                                                                    Dated: December 10, 2018

      Hilary L. Barnes, State Bar #19669
      Philip J. Giles, State Bar #30340
      ALLEN BARNES & JONES, PLC
      1850 N. Central Ave., Suite 1150                              _________________________________
      Phoenix, Arizona 85004                                        Brenda K. Martin, Bankruptcy Judge
      Ofc: (602) 256-6000
      Fax: (602) 252-4712
      Email: hbarnes@allenbarneslaw.com
              pgiles@allenbarneslaw.com

      Attorneys for Debtor

                             UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF ARIZONA
      In re:                                           Chapter 11

      Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
      Driving, Inc.,
                                               STIPULATED ORDER PURSUANT TO
                     Debtor.                   BANKRUPTCY CODE §§ 331 AND 105
                                               ESTABLISHING AND AUTHORIZING
                                               PROCEDURES FOR INTERIM
                                               COMPENSATION AND REIMBURSEMENT
                                               OF EXPENSES OF PROFESSIONALS


               Counsel for the above captioned debtor (“Debtor”) and counsel for the United States

      Trustee for the District of Arizona, Region 14, (U.S. Trustee”) have stipulated to an order
      establishing procedures for interim compensation and reimbursement of expenses of court-

      appointed professionals (“Professionals”) in the above-captioned bankruptcy case (“Case”) as
      detailed below. The Court has reviewed this Stipulated Order, finds that such procedures are

      proper in this Case, and for good cause appearing,

               IT IS HEREBY ORDERED approving and authorizing the following procedures for

      interim compensation (the “Compensation Procedures”):
               1.    Each Professional appointed by the Court may apply to the court every 30 days

      for compensation of services rendered and reimbursement of expenses in accordance with 11

      U.S.C. §§ 330 and 331 and Fed. R. Bankr. P. 2016 (“Interim Application”). Each such Interim

      Application shall comply with the standard Fee Guidelines as set forth in 28 C.F.R. Part 58,

      Appendix.

      {00140211}                                 -1-
Case 2:18-bk-12041-BKM       Doc 83 Filed 12/10/18 Entered 12/10/18 11:07:18                   Desc
                              Main Document    Page 1 of 2
              2.       The Interim Application shall be filed with the Court and served on all parties

      entitled to notice in accordance with Local Bankruptcy Rule 9013-1(k)(3) and, as such, subject

      to a 21-day negative notice period (“Objection Period”).

              3.       If no objections are timely filed and served within the Objection Period, then

      100% of the fees and costs that are requested in the Interim Application shall be allowed on an

      interim basis, and the Debtor shall be authorized and directed to pay such approved amounts,

      subject to any cash collateral orders entered in the Case.

              4.       If an objection is timely filed and served, then a hearing will be set in the normal

      course to consider the objection.

              5.       All the fees and costs that are approved pursuant to Compensation Procedures

      shall be allowed on an interim basis only, and shall be subject to further order of the Court

      pursuant to 11 U.S.C. § 330, and the procedures and guidelines established thereunder.

              6.       To the extent this Stipulated Order conflicts with any prior or subsequent orders

      employing Professionals of the estate (“Employment Orders”), excluding the Order Granting

      Application to Employ Debtor’s Counsel [ECF No. 10], the terms of those Employment Orders

      shall control.

                                       DATED AND SIGNED ABOVE

      Agreed as to form and content:
      /s/ Larry L. Watson (CA Bar No. 193531)
      Larry L. Watson
      Trial Attorney
      Office of the United States Trustee

      /s/ Philip J. Giles
      Hilary L. Barnes, Esq.
      Philip J. Giles, Esq.
      Allen Barnes & Jones, PLC
      Attorney for the Debtor


      {00140211}                                    -2-
Case 2:18-bk-12041-BKM         Doc 83 Filed 12/10/18 Entered 12/10/18 11:07:18                 Desc
                                Main Document    Page 2 of 2
